Bloodwortii, J.
1. The evidence failing to establish the fact that “Mr. Conger” was the agent of plaintiff, the court did not err in excluding the following evidence of Mrs. Brooks, the defendant: “I told Mr. Conger when I indorsed the note that I would not be responsible for the payment of it.”
2. The defendant having pleaded an affirmative defense and admitted a prima facie case and assumed the burden of proof, and having failed to establish her defense, the court did not err in directing a verdict for the plaintiff.

Judgment afjvrmed.


Broyles, O. J., and Luke, J., concur.